This is an action for a month’s rent. The defendant moved out of the plaintiff’s tenement just before the middle of the month, without giving notice. A party moved in on the 26th day of the same month. The controversy was whether this occupancy for the first of the next month was temporary or permanent. The plaintiff contended that the party was in the house from February 26th to March 1st for the purpose of keeping the water pipes from freezing.
The case was heard without the intervention of a jury and the presiding Justice found in favor of the plaintiff. Exceptions do not lie to a finding of fact unless a contrary inference, only, can be drawn from the evidence. In jury waived cases exceptions are limited to questions of law, and the only question of law is whether there is any evidence to support the finding. There is some evidence to support the finding in the case at bar, and the finding must stand. See American Sardine Co. v. Olsen, 117 Maine. Exceptions overruled. J. G. Chabot, for plaintiff. McGillicuddy & Morey, and Harry Manser, for defendant.